John Mauzy Pittman, Judge, dissenting. I respectfully dissent from the majority opinion reversing the entry of summary judgment in favor of appellee, KMS, Inc.. It is undisputed that Gem Seal, the manufacturer of the coal tar sealant used by Walker, recommended that sand be added to the mixture to give more traction on an incline, that the area in which appellant fell was on an incline, and that Walker failed to use sand in surfacing the parking lot. However, there was no testimony from the President of Gem Seal, George Mariani, that the absence of sand was the proximate cause of appellant’s fall. He said that the absence of sand in the mixture was only one consideration of several that could have caused appellant’s fall. He had no opinion on that issue and could not say that appellant’s fall would have been prevented if sand had been added. Mariani also testified that an engineering study would be required to determine whether sand should have been used on the Bonanza parking lot. It is established that the mere fact that someone slips and falls does not give rise to an inference of negligence. Morehart v. Dillard Dep’t Stores, 322 Ark. 290, 908 S.W.2d 331 (1995); Arkansas Kraft v. Cottrell, 313 Ark. 465, 855 S.W.2d 333 (1993). The plaintiff’s description of the surface as slick or slippery alone is insufficient to support a case of negligence. Black v. Wal-Mart Stores, Inc., 316 Ark. 418, 872 S.W.2d 56 (1994). Causation is established if reasonable men conclude that it is more probable than not that the event was caused by the defendant. Hill v. Maxwell, 247 Ark. 811, 814, 448 S.W.2d 9 (1969). However, proximate cause need not be proven with certainty, Parker v. Seaboard Coastline R.R., 573 F.2d 1004 (8th Cir. 1978). But, proximate cause cannot be based on a choice of possibilities that require the jury to speculate as to causation. Morehart, supra; Ark. Kraft, supra. In other words, evidence showing possible causes of a fall, as opposed to probable causes of a fall, does not constitute substantial evidence of negligence. Safeway Stores, Inc. v. Willmon, 289 Ark. 14, 708 S.W.2d 623 (1986). There was evidence that Walker subsequent to appellant’s fall resurfaced the lot using sand in his sealing compound. Subsequent remedial measures are inadmissible to prove negligence. Ark. R. Evid. 407. Thus, the court erred in considering this inadmissible evidence in deciding the motion for summary judgment. Dixie Ins. Co. v. Joe Works Chevrolet, Inc., 298 Ark. 106, 766 S.W.2d 4 (1989). In the absence of any objection, it would not be error for the court to disregard inadmissible evidence on motion for summary judgment. Douglas v. Citizens Bank, 244 Ark. 168, 424 S.W.2d 532 (1968), concurring opinion. Based on my review of the evidence, I believe entry of summary judgment was proper because the evidence presented by appellant as to causation would have required the jury to speculate as to the cause of her fall. GRIFFEN, J„ joins in this dissent.